IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RAMON MENDEZ,                              : No. 72 EM 2020
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
DEPARTMENT OF CORRECTIONS AND              :
JOHN E. WETZEL, ET AL.,                    :
                                           :
                   Respondent              :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of December, 2020, the “Application for Leave to File

Reargument Nunc Pro Tunc” is DENIED.